Citation Nr: 1615327	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a headache disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a neck disorder.

3.  Entitlement to a compensable rating for residuals of a shell fragment wound, left index finger.

4.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 70 percent prior to January 5, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's substantive appeal shows he requested a Travel Board hearing; however, he withdrew this request in January 2016.  See Report of General Information received January 26, 2016.

The issue of entitlement to a rating in excess of 100 percent for PTSD prior to January 5, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received in March 2016, the Veteran, through his representative, withdrew the claim for a compensable rating for a shell fragment wound on the left index finger and petitions to reopen claims for service connection for a headache disorder and neck disorder.  See Correspondence received April 4, 2016 and Email Correspondence received May 21, 2016.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to a compensable rating for residuals of a shell fragment wound on the left index finger and whether new and material evidence has been received to reopen the claims for service connection for a headache disorder and neck disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In March 2016, the Veteran's representative submitted correspondence expressing his desire to withdraw from appellate review his pending claim for a compensable rating for residuals of a shell fragment wound on the left index finger and petition to reopen the claims for service connection for a headache disorder and neck disorder.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeal, and they are dismissed.


ORDER

The claim for a compensable rating for residuals of a shell fragment wound of the left index finger is dismissed.

The petition to reopen the claim for service connection for a neck disorder is dismissed.

The petition to reopen the claim for service connection for a headache disorder is dismissed.


REMAND

In a February 2010 rating decision, the RO denied the claim for a rating in excess of 70 percent for PTSD.  After the Veteran's notice of disagreement was received in March 2010, the RO granted a 100 percent rating for PTSD, effective January 5, 2012.  See Rating Decision - Narrative received August 12, 2012.  The decision also informed the Veteran that the grant of 100 percent satisfied the appeal and that it was now closed.  

While 100 percent is the highest rating that can be assigned, the fact that it was not applied to the entire period pertinent to the appeal means it was a partial rather than a full grant.  Consequently, the Veteran should have been issued an SOC for the period of the appeal that was prior to January 5, 2012.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim will only be before the Board if the Veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the matter of entitlement to a rating in excess of 70 percent prior to January 5, 2012 for PTSD.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue should to be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


